Citation Nr: 0011241	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-19 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1998, the RO 
determined, in pertinent part, the veteran had not submitted 
new and material evidence to reopen the claim of entitlement 
to service connection for asthmatic chronic obstructive 
pulmonary disease.  


FINDINGS OF FACT

1.  In a rating decision dated in February 1979, the RO 
denied service connection for an asthma on the basis that no 
new and material evidence had been submitted to reopen the 
previously denied claim; the RO notified the veteran of that 
decision, but he did not appeal.

2.  The evidence received subsequent to the RO's final 
February 1979 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1979 RO decision that denied service 
connection for bronchial asthma became final.  38 U.S.C. § 
4005(c) (1976) (currently 38 U.S.C.A. § 7105 (West 1991)); 38 
C.F.R. §§ 19.153 (1979); 38 C.F.R. § 20.1103 (1999).

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for bronchial 
asthma.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the February 1979 
rating decision, wherein the RO affirmed the prior denial of 
service connection for asthma, is set out below.  

The service medical records reveal that no pertinent 
abnormalities were noted on the report of the entrance 
examination conducted in December 1961 and the veteran denied 
having or having had asthma.  In May 1962 the veteran was 
noted to have asthma.  In June 1962 it was noted that the he 
had a four to five year history of asthma and had been on red 
liquid medication but did not bring any along.  Wheezing was 
noted.  He was given Tedral.  Later that day he returned and 
was wheezing, not having taken his medication.  In June 1963 
the veteran was given an inhaler and complained of increasing 
nocturnal dyspnea.  A July 1963 clinical record notes that 
the veteran had been having difficulty with asthma at night 
since his arrival in Vietnam two months earlier.  It was 
noted that he had had asthma until the age of 15, which made 
him unfit for acceptance in service according to an Army 
Regulation.  Another clinical record dated in July 1963 
indicates that the veteran had a six-year history of asthma.  

The veteran was subsequently evacuated from Vietnam and 
hospitalized at Clark Air Force Base in the Philippines for 
his asthma.  Hospital records note a history of asthma 
beginning at the age of 12, with increased attacks while in 
Vietnam.  It was noted that although the veteran had had no 
problems while in the hospital it was expected that he would 
have frequent attacks if sent back to Vietnam.  Other 
hospital records note that the damp climate in Vietnam 
apparently had made the veteran's asthma worse and that no 
specific allergens could be pinpointed. The hospital records 
note that asthma existed prior to service and was not 
aggravated by service.  The veteran was transferred to the 
United States where he was hospitalized at Valley Forge 
General Hospital.  Hospital records reflect his history of 
asthma since the age of 12, with a tendency to worsening 
during the summer.  It was noted that on enlistment he denied 
a history of asthma and was essentially asymptomatic during 
basic training but developed nightly attacks of dyspnea and 
wheezing after arriving in Vietnam.  Current examination of 
the respiratory system and chest was essentially normal.  The 
impression was asthma, spring and summer, probably allergic.  
It was noted that asthma was not incurred in line of duty and 
that it preexisted service.  

Asthma was included as a diagnosis on the report of the 
August 1963 separation examination.  Also, it was noted that 
asthma was not incurred in the line of duty and had existed 
prior to service.  Reference was made to a clinical summary, 
which reflects that the veteran had developed attacks of 
dyspnea and wheezing at the age of 12; that such attacks had 
occurred about once a month with a tendency to be worse in 
the summer; and that the attacks usually subsided without 
treatment.  It was also noted that although the veteran had 
been essentially asymptomatic in basic training, upon 
arriving in Vietnam he had had nightly attacks of dyspnea and 
wheezing, which required medication.  For that reason he had 
been sent to Clark Air Force Base where examination had been 
within normal limits.  Current physical examination revealed 
that the chest was not hyperinflated and that it moved well 
without respiratory lag.  There were no wheezes and the rest 
of the examination was within normal limits.  Pulmonary 
function tests reportedly showed a mild obstructive defect 
and a chest X-ray was noted to be normal.  The veteran was 
reported to be asymptomatic throughout his hospital stay.  
There was a diagnosis of allergic asthma, which existed prior 
to service and was not incurred in line of duty.  The veteran 
signed a statement requesting discharge from service as unfit 
due to a preexisting disorder.  

An August 1963 Medical Board Proceedings report includes a 
diagnosis of asthma, which was deemed not incurred in line of 
duty and not incident to service.  It was noted to have 
existed prior to service, and not to have been aggravated by 
service.  

In his initial claim for service connection filed in 1963 the 
veteran noted that asthma had begun in 1956.  

The report of a November 1963 VA examination reflects the 
veteran's report of having had attacks of bronchial asthma 
every two months beginning at the age of twelve.  He further 
reported that service in Vietnam increased the frequency of 
the attacks.  Examination revealed that there were normal 
breath sounds and resonance over both lungs.  The veteran was 
noted to have a dry cough.  A chest X-ray showed clear lung 
fields.  Pulmonary function tests were noted to show no 
ventilatory impairment.  The clinical diagnosis was allergic 
bronchial asthma.  

By a rating decision dated in December 1963, the RO denied 
service connection for asthma.  The RO found that asthma 
existed prior to service and that there was no permanent 
increase in the chronic underlying pathology over and above 
the natural progress of the condition as a result of the 
veteran's military service.  The veteran was informed of the 
decision and of his procedural and appellate rights via 
correspondence dated in December 1963.  He did not appeal the 
decision, which became final in December 1964.  

Treatment records dated from 1973 to 1978 from the 
Commonwealth of Pennsylvania, Department of Justice, Bureau 
of Corrections, were received in November 1978.  In pertinent 
part, they reflect that in November 1977 the veteran 
complained of asthmatic attacks.  Physical examination 
revealed the chest to be clear and no wheezing was present.  
The veteran was advised to come back to the hospital if he 
had an attack.  

In February 1979, the RO determined the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for asthma.  The veteran 
was informed of the denial and of his procedural and 
appellate rights by correspondence dated in February 1979.  
He did not appeal the rating decision, which became final in 
February 1980.  

The evidence added to the record subsequent to the February 
1979 rating decision is set out below.  

A June 1980 statement from a VA hospital notes that the 
veteran was seen at the facility in June 1980.  The 
provisional diagnosis at that time was reported as asthma, 
chronic obstructive pulmonary disease.  

The report of an April 1998 VA PTSD examination reflects that 
the veteran reported that he began to have a great deal of 
shortness of breath in July 1963 and was evacuated from 
Vietnam for breathing problems and eventually discharged due 
to the condition.  Chronic obstructive pulmonary disease was 
included as an Axis III diagnosis.  

VA outpatient treatment records reflect that in October 1997 
there was a pertinent assessment of history of chronic 
obstructive pulmonary disease, currently on inhalers and 
stable.  In May 1998, it was reported that the veteran had 
longstanding chronic obstructive pulmonary disease with no 
worsening symptoms.  He was on an albuterol inhaler.  

The veteran has submitted statements arguing to the effect 
that if his asthma was preexisting, it was aggravated by 
service in Vietnam.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The regulations state that veterans are presumed to be in 
sound condition when accepted and enrolled for service, 
except for disorders noted at entrance into service. 38 
C.F.R. § 3.304(b) (1999). 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1999).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (1999).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 of this part.  38 C.F.R. § 3.104(a) (1999).  The 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991) (formerly 38 U.S.C. §  4005); 38 C.F.R. § 19.153 
(1978) § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

Analysis 

As the veteran did not timely appeal the RO's February 1979 
decision, denying service connection for asthma, that 
determination became final.  38 U.S.C.A. § 4005(c); 38 C.F.R. 
§ 20.1103.  That decision affirmed the prior unappealed 
rating decision, which found that asthma existed prior to 
service and was not aggravated thereby.

Subsequent to the February 1979 decision, the veteran has 
reiterated his contention that he had asthma during active 
duty and continued to have symptomatology after service, and 
that, therefore, service connection is warranted.  He also 
alleged that his asthma was aggravated by active duty.  This 
recounting is not new, being merely a repetition of 
previously offered contentions.  Godwin v. Derwinski, 1 Vet. 
App. 419, 424 (1991).  

The veteran has submitted clinical records from VA sources, a 
letter from a VA hospital and the report of an April 1998 VA 
PTSD examination which demonstrate he was treated for 
bronchial asthma many years after his discharge from active 
duty. Although this evidence is new in that it was not of 
record at the time of the February 1979 rating decision, it 
is not material as it does not indicate in any way that the 
veteran's asthma began during or was aggravated by active 
duty.  The Court has held that additional evidence, which 
consists of records of post-service treatment that do not 
indicate in any way that a condition is service-connected, is 
not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).  

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim.  As new and material evidence has not been 
submitted to reopen the veteran's claim for service 
connection for bronchial asthma, the first element has not 
been met.  Accordingly, the Board's analysis of the issue 
must end here.  Butler, 9 Vet. App. at 171.

It has been argued in conjunction with the pending appeal 
that there is no medical evidence of preexisting asthma and 
that the veteran is not qualified to give a diagnosis.  In 
that regard, it is noted that the veteran was hospitalized 
during service for asthma; thus, he was not merely seen on a 
brief outpatient basis.  There are extensive medical records 
of his hospitalization.  The physicians who evaluated and 
treated him had ample opportunity to obtain his medical 
history and to formulate an opinion that asthma preexisted 
service and was not aggravated thereby.  The evidence in fact 
indicates that the veteran's asthmatic episodes increased 
while he was in Vietnam and that the increase was thought to 
be due to environmental factors.  After he was evacuated from 
Vietnam, his condition was noted to improve.  While the 
veteran is not shown to be competent to make a medical 
diagnosis, the doctors who attended him during service are 
and it was their conclusion that the veteran had had asthma 
prior to service and that it had not been aggravated thereby.  
The post-service medical evidence, which does not reflect any 
active asthma for many years after service, supports the 
conclusion that asthma was not aggravated by service.  

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  As 
modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), that 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, the VA has 
no further duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  


ORDER

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for bronchial 
asthma has been submitted.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

